            Case 2:20-cv-01274-APG-NJK Document 3 Filed 07/17/20 Page 1 of 2




 1
 2
 3                               UNITED STATES DISTRICT COURT
 4                                       DISTRICT OF NEVADA
 5
 6   DAVID LEVOYD REED,                                       Case No.: 2:20-cv-01274-APG-NJK
 7           Plaintiff,                                                     ORDER
 8   v.                                                                  (Docket No. 1)
 9
     CLARK COUNTY DISTRICT ATTORNEY,
10   et al.,
11           Defendants.
12          Plaintiff, an inmate at High Desert State Prison, has submitted a complaint and has filed an
13 application to proceed in forma pauperis. Docket Nos. 1, 1-1.
14          Plaintiff failed to file a complete application to proceed in forma pauperis. See Docket No.
15 1. Plaintiff failed to attach an inmate account statement for the six months prior to filing his
16 application to proceed in forma pauperis and a current, properly executed financial certificate. Id.
17 at 4–13; see also LSR 1-2. Plaintiff’s inmate account statement and financial certificate are dated
18 April 14, 2020; however, he filed his application to proceed in forma pauperis almost three months
19 later. See Docket No. 1. Therefore, the application is incomplete and the Court will deny it without
20 prejudice.
21          The Court will retain Plaintiff’s complaint, Docket No. 1-1, but will not file it until the
22 matter of the payment of the filing fee is resolved. Plaintiff will be granted an opportunity to cure
23 the deficiencies of his application to proceed in forma pauperis, or in the alternative, pay the full
24 filing fee for this action. If Plaintiff chooses to file a new application to proceed in forma pauperis,
25 he must file a proper and fully complete application to proceed in forma pauperis with a fully
26 complete and properly executed financial certificate and an inmate account statement for the six
27 months prior to the filing of his new application.
28

                                                      1
           Case 2:20-cv-01274-APG-NJK Document 3 Filed 07/17/20 Page 2 of 2




 1         Accordingly, the Court DENIES Plaintiff’s application to proceed in forma pauperis
 2 without prejudice. Docket No. 1. The Court will retain Plaintiff’s complaint, Docket No. 1-1, but
 3 will not file it until payment of the filing fee is resolved. No later than August 17, 2020, Plaintiff
 4 shall either (1) file a complete application to proceed in forma pauperis, on the correct form with
 5 complete financial attachments in compliance with 28 U.S.C. § 1915(a); or (2) pay the $400 fee
 6 for filing a civil action (which includes the $350 filing fee and the $50 administrative fee). If
 7 Plaintiff fails to timely comply with this order, dismissal of this action may result.
 8         The Court INSTRUCTS the Clerk of Court to send Plaintiff the approved form application
 9 to proceed in forma pauperis by a prisoner, as well as the document entitled information and
10 instructions for filing an in forma pauperis application.
11         IT IS SO ORDERED.
12         Dated: July 17, 2020.
13                                              _____________________________________
                                                NANCY J. KOPPE
14                                              UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
